Citation Nr: 1102639	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-11 786	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder to 
include as secondary to a right temporal lobe lesion.  


REPRESENTATION

Appellant represented by:	Ronald A. Berridge, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the RO in 
Detroit, Michigan, which reopened and denied a claim of service 
connection for a seizure disorder secondary to a brain lesion.  
The Board remanded this case in May 2007.  Thereafter, the Board 
reopened the claim in October 2008 and remanded for additional 
development.  In July 2010, the Board denied the claim on the 
merits.  


ORDER TO VACATE

In this case, the Board issued a decision on July 26, 2010 
denying service connection for a seizure disorder.  Prior to the 
issuance of this decision, the Veteran's attorney had submitted a 
statement in March 2010 requesting a copy of the Veteran's claims 
file, and upon receipt of the file, 90 days to review and 
respond.  In response to the claims file request, the Board's 
Freedom of Information Act (FOIA)/Privacy Act Officer sent the 
attorney a complete copy of the claims file on May 25, 2010.  The 
motion requesting 90 days to submit additional evidence was 
subsequently granted by the Board in July 2010.

The July 26, 2010 decision of the Board was issued within 90 days 
of the date that a copy of the claims file was provided to the 
Veteran's attorney.  As the attorney was not afforded the 
requested 90-day period to review the claims file and respond, 
the Board concludes that the Veteran has been denied due process.  

Accordingly, the July 26, 2010 Board decision addressing the 
issue of service connection for a seizure disorder is vacated.  

	                        
____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


